DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-12, 15, 17-20 are allowed. As to claim 1, Tsuda (PGPUB Document No. US 2016/0154620) an augmented reality technology is applied to display information of a dental surgery in the head mounted display apparatus (0003).
However, none of the prior art teaches or suggests and a data storage unit configured to store the recorded image recorded by the camera and the AR image, wherein the AR server categorizes any one or both of the image recorded by the camera and the AR image based on a predetermined category item, and the AR server classifies image segmentations, which are generated as a result of the performance of the categorization and to which category information is added, based on each category, and stores the classified image segmentations in the data storage unit, and wherein when a collaborative medical treatment request is generated, the AR server selects a collaborative medical specialist according to a predetermined collaborative medical specialist selection reference, compares information on the selected collaborative medical specialist with the category information added to the image segmentations, reads only image segmentations to which matched category information is added, and provides smart glasses worn by the selected collaborative medical specialist with the read image segmentations, as presently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616